



Exhibit 10.1
Executed Version
Certain identified information marked with “[***]” has been omitted from this
document because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
AMENDMENT No. 7 TO PURCHASE AGREEMENT COM0270-15


This Amendment No. 7 COM0729-18 (the “Amendment No. 7”), dated as of February
5th, 2019 (“Amendment No. 7”) is between Embraer S.A. (“Embraer”) and Aircastle
Holding Corporation Limited (“Buyer”) collectively referred to herein as the
“Parties”, and constitutes an amendment and modification to Purchase Agreement
COM0270-15 dated June 12th, 2015 as amended from time to time (the “Purchase
Agreement”).


All capitalized terms not otherwise defined herein shall have the same meaning
when used herein as provided in the Purchase Agreement and in case of any
conflict between this Amendment No. 7 and the Purchase Agreement, this Amendment
No. 7 shall control.


WHEREAS, [***];


WHEREAS, [***];


WHEREAS, [***].


NOW, THEREFORE, for good and valuable consideration which is hereby
acknowledged, Embraer and Buyer hereby agree as follows:


1. [***].


2. [***].


3. REINSTATEMENT OF PURCHASE AGREEMENT


All other provisions and conditions of the referenced Purchase Agreement, as
well as its related Attachments, which are not specifically modified by this
Amendment No. 7 shall remain in full force and effect without any change.


4. COUNTERPARTS


This Amendment No. 7 may be signed by the parties hereto in any number of
separate counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument and all of which when taken together shall
constitute one and the same instrument.


This Amendment No. 7 may be signed by facsimile with originals duly signed to
follow by an internationally recognized courier.




[INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS]





















--------------------------------------------------------------------------------









IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 7 to be effective as of the date
first written above.


EMBRAER S.A.
AIRCASTLE HOLDING CORPORATION LIMITED


By /s/ Mauro Kern
Name: Mauro Kern
Title: Executive Vice President,
             Engineering and Technology


By /s/ Stephen Quinn
Name: Stephen Quinn
Title: Director


By /s/ Simon Newitt
Name: Simon Newitt
Title: Vice President, Contracts
             Commercial Aviation
 
Place: São José dos Campos - SP
Brazil
Place: Stamford, CT








